[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]PER CURIAM MEMORANDUM (re #105)
The court interprets plaintiff's "motion for consideration of jurisdiction" as a request that the court find that it has personal jurisdiction over the defendant. This court chooses not to do so. Whether jurisdiction may be conferred pursuant to Sec.52-59b(a)(1) of the Connecticut General Statutes, as the plaintiff urges, should be determined on the basis of an evidentiary hearing. Further, counsel is directed to the requirements of Practice Book Section 80 and should default by virtue of the defendant's non-appearance be sought, Section 353. Denial of plaintiff's prior motion for default (#101) was properly ordered.
GAFFNEY, J. CT Page 6397